Exhibit 10.1

 

SUPERMEDIA INC.

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

[                                        ]
Grantee

 

Date of Award:

 

March 12, 2010

Number of Shares:

 

[                  ]

General Vesting Schedule/Restricted Period:

 

Three (3) years, with vesting in equal installments of one-third (1/3) on the
anniversary date of the Date of Award in each of the years.

 

AWARD OF RESTRICTED STOCK

 


1.                                      GRANT OF RESTRICTED STOCK AWARD.  THE
HUMAN RESOURCES COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF DIRECTORS OF
SUPERMEDIA INC., A DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE
SUPERMEDIA INC. 2009 LONG-TERM INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO
YOU, THE ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE
(THE “DATE OF AWARD”), THAT NUMBER OF SHARES (THE “SHARES”) OF THE COMMON STOCK,
SET FORTH ABOVE AS RESTRICTED STOCK ON THE FOLLOWING TERMS AND CONDITIONS:


 

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name.  For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Committee during
which the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered.

 

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the “Forfeiture Restrictions”).  The Restricted
Period and all Forfeiture Restrictions on the Restricted Stock covered hereby
shall lapse as to those Shares when the Shares become vested and you meet all
other terms and conditions of this Agreement.

 


2.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL.  THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOUR EMPLOYMENT WITH
THE COMPANY AND ALL AFFILIATES (COLLECTIVELY, THE “COMPANY GROUP”) TERMINATES,
OR A CHANGE IN CONTROL OCCURS, BEFORE THE THIRD ANNIVERSARY OF THE DATE OF AWARD
(THE “THIRD ANNIVERSARY DATE”) UNDER THIS AGREEMENT:


 


2.1           TERMINATION GENERALLY.  IF YOUR EMPLOYMENT WITH THE COMPANY GROUP
TERMINATES ON OR BEFORE THE THIRD ANNIVERSARY DATE FOR ANY REASON, THE
FORFEITURE RESTRICTIONS THEN APPLICABLE TO THE SHARES OF RESTRICTED STOCK SHALL
NOT LAPSE AND THE NUMBER OF SHARES OF RESTRICTED STOCK THEN SUBJECT TO THE
FORFEITURE RESTRICTIONS SHALL BE FORFEITED TO THE COMPANY ON THE DATE YOUR
EMPLOYMENT TERMINATES, EXCEPT THAT THE COMMITTEE, AT ITS SOLE OPTION AND
ELECTION, MAY PERMIT THE FORFEITURE PROVISIONS TO LAPSE ONLY IN PART IF YOU ARE
TERMINATED WITHOUT CAUSE.


 


2.2           CHANGE IN CONTROL.  IF A CHANGE IN CONTROL OCCURS ON OR BEFORE THE
THIRD ANNIVERSARY DATE, ALL REMAINING FORFEITURE RESTRICTIONS SHALL IMMEDIATELY
LAPSE ON THE DATE THE CHANGE IN CONTROL OCCURS.

 

--------------------------------------------------------------------------------


 


3.                                      TAX WITHHOLDING.  TO THE EXTENT THAT THE
RECEIPT OF THE SHARES OF RESTRICTED STOCK OR THE LAPSE OF ANY FORFEITURE
RESTRICTIONS RESULTS IN INCOME, WAGES OR OTHER COMPENSATION TO YOU FOR ANY
INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT TO WHICH THE COMPANY HAS A
WITHHOLDING OBLIGATION, YOU SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH
RECEIPT OR LAPSE, AS THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY MAY
REQUIRE TO MEET ITS OBLIGATION UNDER APPLICABLE TAX LAWS OR REGULATIONS, AND, IF
YOU FAIL TO DO SO, THE COMPANY IS AUTHORIZED TO WITHHOLD FROM THE SHARES AWARDED
HEREBY OR FROM ANY CASH OR STOCK REMUNERATION OR OTHER PAYMENT THEN OR
THEREAFTER PAYABLE TO YOU ANY STATUTORY MINIMUM TAX REQUIRED TO BE WITHHELD BY
REASON OF SUCH TAXABLE INCOME, WAGES OR COMPENSATION SUFFICIENT TO SATISFY THE
WITHHOLDING OBLIGATION BASED ON THE LAST PER SHARE SALES PRICE OF THE COMMON
STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE DATE THAT THE WITHHOLDING
OBLIGATION ARISES, AS REPORTED IN THE NASDAQ COMPOSITE TRANSACTIONS.


 


4.                                      NONTRANSFERABILITY.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT AS SPECIFIED BELOW, THE
SHARES OF RESTRICTED STOCK AWARDED TO YOU UNDER THIS AGREEMENT SHALL NOT BE
TRANSFERABLE OR ASSIGNABLE BY YOU OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION TO THE EXTENT THEN SUBJECT TO FORFEITURE RESTRICTIONS. YOU MAY
TRANSFER THE SHARES TO (A) A MEMBER OR MEMBERS OF YOUR IMMEDIATE FAMILY, (B) TO
A REVOCABLE LIVING TRUST ESTABLISHED EXCLUSIVELY FOR YOU OR YOU AND YOUR SPOUSE,
(C) A TRUST UNDER WHICH YOUR IMMEDIATE FAMILY MEMBERS ARE THE ONLY BENEFICIARIES
OR (D) A PARTNERSHIP OF WHICH YOUR IMMEDIATE FAMILY MEMBERS ARE THE ONLY
PARTNERS.  FOR THIS PURPOSE, “IMMEDIATE FAMILY” MEANS YOUR SPOUSE, CHILDREN,
STEPCHILDREN, GRANDCHILDREN, PARENTS, GRANDPARENTS, SIBLINGS (INCLUDING HALF
BROTHERS AND SISTERS), AND INDIVIDUALS WHO ARE FAMILY MEMBERS BY ADOPTION.


 

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate.  You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of this Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the Shares of Restricted Stock. 
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences.  You are entitled to rely upon only the tax
advice of your own tax advisors.

 


5.                                      SALE OF SECURITIES.  SHARES AWARDED
HEREBY THAT ARE NO LONGER SUBJECT TO FORFEITURE RESTRICTIONS MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF IN ANY MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  YOU ALSO AGREE THAT (A) THE
COMPANY MAY REFUSE TO CAUSE THE TRANSFER OF THE SHARES TO BE REGISTERED ON THE
STOCK REGISTER OF THE COMPANY IF SUCH PROPOSED TRANSFER WOULD IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL OR STATE SECURITIES LAW AND (B) THE COMPANY MAY GIVE RELATED
INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP REGISTRATION OF THE TRANSFER
OF THE SHARES.


 


6.                                      CAPITAL ADJUSTMENTS AND
REORGANIZATIONS.  THE EXISTENCE OF THE SHARES OF RESTRICTED STOCK SHALL NOT
AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY TO MAKE OR

 

2

--------------------------------------------------------------------------------



 


AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN
ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION,
ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE,
EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR
ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


7.                                      RIGHTS REGARDING DISTRIBUTIONS MADE BY
THE COMPANY DURING THE RESTRICTED PERIOD.  DURING THE RESTRICTED PERIOD, (A) ANY
SECURITIES OF THE COMPANY DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES OF
RESTRICTED STOCK WILL BE EVIDENCED BY ENTRIES IN THE APPROPRIATE SECURITIES
REGISTER OF THE COMPANY REFLECTING THAT SUCH SECURITIES OF THE COMPANY, IF ANY,
HAVE BEEN ISSUED IN YOUR NAME (THE “RETAINED COMPANY SECURITIES”) AND (B) ANY
SECURITIES OF ANY COMPANY OTHER THAN THE COMPANY OR ANY OTHER PROPERTY (OTHER
THAN REGULAR CASH DIVIDENDS) DISTRIBUTED BY THE COMPANY IN RESPECT OF THE SHARES
OF RESTRICTED STOCK WILL BE EVIDENCED IN YOUR NAME BY SUCH CERTIFICATES OR IN
SUCH OTHER MANNER AS THE COMPANY DETERMINES (THE “RETAINED OTHER SECURITIES AND
PROPERTY”) AND MAY BEAR A RESTRICTIVE LEGEND TO THE EFFECT THAT OWNERSHIP OF
SUCH RETAINED OTHER SECURITIES AND PROPERTY AND THE ENJOYMENT OF ALL RIGHTS
APPURTENANT THERETO, ARE SUBJECT TO THE RESTRICTIONS, TERMS, AND CONDITIONS
PROVIDED IN THE PLAN AND THIS AGREEMENT.  THE RETAINED COMPANY SECURITIES AND
THE RETAINED OTHER SECURITIES AND PROPERTY (COLLECTIVELY, THE “RETAINED
DISTRIBUTIONS”) SHALL BE SUBJECT TO THE SAME RESTRICTIONS, TERMS AND CONDITIONS
AS ARE APPLICABLE TO THE SHARES OF RESTRICTED STOCK.


 


8.                                      RIGHTS WITH RESPECT TO SHARES OF
RESTRICTED STOCK AND RETAINED DISTRIBUTIONS DURING RESTRICTED PERIOD.  YOU SHALL
HAVE THE RIGHT TO VOTE THE SHARES OF RESTRICTED STOCK AWARDED TO YOU AND TO
RECEIVE AND RETAIN ALL REGULAR CASH DIVIDENDS (WHICH WILL BE PAID CURRENTLY AND
IN NO CASE LATER THAN THE END OF THE CALENDAR YEAR IN WHICH THE DIVIDENDS ARE
PAID TO THE HOLDERS OF THE COMMON STOCK OR, IF LATER, THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE DATE THE DIVIDENDS ARE PAID TO THE HOLDERS OF THE COMMON
STOCK), AND TO EXERCISE ALL OTHER RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF
THE COMMON STOCK, WITH RESPECT TO SUCH SHARES OF RESTRICTED STOCK, WITH THE
EXCEPTION THAT (A) YOU SHALL NOT BE ENTITLED TO HAVE CUSTODY OF SUCH SHARES OF
RESTRICTED STOCK UNTIL THE FORFEITURE RESTRICTIONS APPLICABLE THERETO SHALL HAVE
LAPSED, (B) THE COMPANY SHALL RETAIN CUSTODY OF ALL RETAINED DISTRIBUTIONS MADE
OR DECLARED WITH RESPECT TO THE SHARES OF RESTRICTED STOCK UNTIL SUCH TIME, IF
EVER, AS THE FORFEITURE RESTRICTIONS APPLICABLE TO THE SHARES OF RESTRICTED
STOCK WITH RESPECT TO WHICH SUCH RETAINED DISTRIBUTIONS SHALL HAVE BEEN MADE,
PAID, OR DECLARED SHALL HAVE LAPSED, AND SUCH RETAINED DISTRIBUTIONS SHALL NOT
BEAR INTEREST OR BE SEGREGATED IN SEPARATE ACCOUNTS AND (C) YOU MAY NOT SELL,
ASSIGN, TRANSFER, PLEDGE, EXCHANGE, ENCUMBER, OR DISPOSE OF THE SHARES OF
RESTRICTED STOCK OR ANY RETAINED DISTRIBUTIONS DURING THE RESTRICTED PERIOD. 
DURING THE RESTRICTED PERIOD, THE COMPANY MAY, IN ITS SOLE DISCRETION, ISSUE
CERTIFICATES FOR SOME OR ALL OF THE SHARES OF RESTRICTED STOCK, IN WHICH CASE
ALL SUCH CERTIFICATES SHALL BE DELIVERED TO THE CORPORATE SECRETARY OF THE
COMPANY OR TO SUCH OTHER DEPOSITORY AS MAY BE DESIGNATED BY THE COMMITTEE AS A
DEPOSITORY FOR SAFEKEEPING UNTIL THE FORFEITURE OF SUCH SHARES OF RESTRICTED
STOCK OCCURS OR THE FORFEITURE RESTRICTIONS LAPSE.  WHEN REQUESTED BY THE
COMPANY, YOU SHALL EXECUTE SUCH STOCK POWERS OR OTHER INSTRUMENTS OF ASSIGNMENT
AS THE COMPANY REQUESTS RELATING TO TRANSFER TO THE COMPANY OF ALL OR ANY
PORTION OF SUCH SHARES OF RESTRICTED STOCK AND ANY RETAINED DISTRIBUTIONS THAT
ARE FORFEITED IN ACCORDANCE WITH THE PLAN AND THIS AGREEMENT.


 


9.                                      EMPLOYMENT RELATIONSHIP.  FOR PURPOSES
OF THIS AGREEMENT, YOU SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE
COMPANY GROUP AS LONG AS YOU HAVE AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY
GROUP.  THE COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE
HAS BEEN A TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH
TERMINATION, UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND
BINDING ON ALL PERSONS.

 

3

--------------------------------------------------------------------------------


 


10.                               SECTION 83(B) ELECTION.  YOU SHALL NOT
EXERCISE THE ELECTION PERMITTED UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO
THE SHARES OF RESTRICTED STOCK WITHOUT THE WRITTEN APPROVAL OF THE CHIEF
FINANCIAL OFFICER OR GENERAL COUNSEL OF THE COMPANY.


 


11.                               NOT AN EMPLOYMENT AGREEMENT.  THIS AGREEMENT
IS NOT AN EMPLOYMENT AGREEMENT, AND NO PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND
THE COMPANY OR ANY AFFILIATE OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE
COMPANY OR ANY AFFILIATE FOR ANY SPECIFIED TERM.


 


12.                               SECURITIES ACT LEGEND.  IF YOU ARE AN OFFICER
OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU CONSENT TO THE
PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE LEGEND RESTRICTING
RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE WITH SUCH ACT AND
ALL APPLICABLE RULES THEREUNDER.


 


13.                               REGISTRATION.  THE SHARES THAT MAY BE ISSUED
UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER
A REGISTRATION STATEMENT ON FORM S-8.


 


14.                               LIMIT OF LIABILITY.  UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR ANY AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS AWARDED
PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING
AMENDMENTS TO THE PLAN, IF ANY.  IN THE EVENT OF A CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN PROVISIONS, THE PLAN PROVISIONS WILL CONTROL.  THIS
AGREEMENT SUPERSEDES THE TERMS AND CONDITIONS OF, AND FULFILLS AND REPLACES IN
ITS ENTIRETY ANY OBLIGATION TO MAKE GRANTS UNDER, ANY BENEFIT PLAN OR EMPLOYMENT
AGREEMENT, ARRANGEMENT OR UNDERSTANDING, AND IN THE EVENT OF AN INCONSISTENCY OR
DIFFERENCE BETWEEN THIS AGREEMENT AND THE PROVISIONS OF THE COMPANY’S EXECUTIVE
TRANSITION PLAN OR ANY OTHER BENEFIT PLAN, OR EMPLOYMENT OR OTHER AGREEMENT,
ARRANGEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, THIS AGREEMENT AND THE
PLAN PROVISIONS WILL CONTROL.  THE TERM “YOU” AND “YOUR” REFER TO THE GRANTEE
NAMED IN THIS AGREEMENT.  CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN.

 

4

--------------------------------------------------------------------------------


 

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Agreed and accepted

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Date:

March     , 2010

 

 

 

5

--------------------------------------------------------------------------------